       Case 3:18-cv-02927-B Document 2 Filed 11/02/18    Page 1 of 22 PageID 8


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 STACEY SMITH,                                     §
                                                   §
          Plaintiff,                               §
                                                   §
                                                   §
 v.                                                §   CIVIL ACTION NO.
                                                   §
                                                   §   __________________
 AMAZON.COM.KYDC LLC,                              §
                                                   §
          Defendant.                               §
                                                   §
                                                   §
                                                   §

      INDEX OF DOCUMENTS FILED WITH DEFENDANT’S NOTICE OF REMOVAL

 Exhibit A         Plaintiff’s Original Petition
                   (filed September 28, 2018)

 Exhibit B         Citation re Amazon DFW 9
                   (issued October 1, 2018)

 Exhibit C         Officer’s Return re Amazon DFW 9
                   (filed October 12, 2018)

 Exhibit D         Defendants’ Original Answer
                   (filed November 1, 2018)

 Exhibit E         State Court Docket Sheet




 INDEX OF DOCUMENTS FILED WITH DEFENDANTS’ NOTICE OF REMOVAL– Page 1

DB1/ 100357040.1
       Case 3:18-cv-02927-B Document 2 Filed 11/02/18             Page 2 of 22 PageID 9


 Dated: November 2, 2018                      Respectfully submitted,


                                              s/ Paulo B. McKeeby
                                              Paulo B. McKeeby
                                              TX State Bar No. 00784571
                                              Aimee M. Raimer
                                              TX State Bar No. 24081275
                                              MORGAN, LEWIS & BOCKIUS LLP
                                              1717 Main Street, Suite 3200
                                              Dallas, TX 75201
                                              Tel: 214-466-4000
                                              Fax: 214-466-4001
                                              paulo.mckeeby@morganlewis.com
                                              aimee.raimer@morganlewis.com

                                              ATTORNEYS FOR DEFENDANT



                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing document has
 been served upon all counsel of record via the Court’s CM/ECF System on this 2nd day of
 November, 2018, as follows:

          W.D. Masterson
          Kilgore & Kilgore, PLLC
          3109 Carlisle Street, Suite 200
          Dallas, TX 75204-2471
          wdm@kilgorelaw.com


                                            s/ Paulo B. McKeeby
                                            Paulo B. McKeeby




 INDEX OF DOCUMENTS FILED WITH DEFENDANTS’ NOTICE OF REMOVAL– Page 2

DB1/ 100357040.1
